—Petition, in this proceeding pursuant to section 298 of the Executive Law, transferred to this court by order of the Appellate Division, Second Department, entered on or about October 12, 1988, challenging a determination by respondent Division of Human Rights dated March 29, 1988 which found that petitioner had discriminated against complainant by refusing to rent an apartment to her by reason of her race and ordered that petitioner pay complainant the sum of $25,000 as compensatory damages, unanimously dismissed, and respondent’s determination confirmed, without costs or disbursements.
Competent evidence in the record supports the determination of the respondent. As such, the determination meets the substantial evidence test (Matter of Berenhaus v Ward, 70 NY2d 436, 443). The complainant inquired about the subject apartment to the then-occupying tenants and was told to contact petitioner directly. When she contacted him, she told him that she was black. He avoided talking to her. Subsequently, he told her the apartment was not available. She had her sister call and inquire about the apartment. The plaintiffs sister was told over the telephone that the apartment was available, but was then told that it was not available when she inquired in person. Complainant’s sister subsequently had a co-worker inquire. The co-worker was told that the apartment was available. These facts support the Hearing Officer's *197conclusion that petitioner had discriminated against claimant on the basis of her race.
We decline to decrease the award for compensatory damages since we do not find it shocking to the court’s sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 233). Concur—Ross, J. P, Carro, Asch and Rubin, JJ.